Citation Nr: 0504876	
Decision Date: 02/22/05    Archive Date: 03/04/05

DOCKET NO.  01-06 144A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to vocational rehabilitation benefits under the 
provisions of Chapter 31, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from October 31, 1973, to 
March 12, 1975; he had 7 months and 18 days of active service 
prior to October 31, 1973.  He also served on active duty for 
training from December 3, 1970, to June 21, 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  The veteran's claim was remanded for 
additional development in October 2002 and in June 2003.  It 
is again before the Board for appellate review.


FINDINGS OF FACT

1.  The veteran was involved in a program of VA vocational 
rehabilitation and found to be totally rehabilitated in 
October 1984.

2.  Service connection is currently in effect for 
degenerative joint disease (DJD) of the right knee, status-
post arthroplasty and debridement (evaluated as 40 percent 
disabling), duodenal ulcer (evaluated as 10 percent 
disabling), osteoarthritis of the left knee (evaluated as 10 
percent disabling), bursitis of the right hip (evaluated as 
10 percent disabling), varicose veins of the left leg 
(evaluated as 10 percent disabling), varicose veins of the 
right leg (evaluated as 10 percent disabling), nonspecific 
urethritis (evaluated as noncompensably disabling), warts of 
the right knee (evaluated as noncompensably disabling), and 
bilateral varicose veins, status-post left vein stripping 
(evaluated as noncompensably disabling).  A combined 
disability evaluation of 70 percent has been in effect since 
January 9, 2003.

3.  The veteran's ability to prepare for, or retain 
employment consistent with his abilities, aptitudes and 
interests is not impaired as a result of disability.


CONCLUSION OF LAW

The criteria for establishing entitlement to a program of 
vocational rehabilitation under Chapter 31 of Title 38, 
United States Code, have not been met.  38 U.S.C.A. §§ 3101, 
3102, 5107 (West 2002); 38 C.F.R. §§ 21.40, 21.51 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran originally was involved in a VA vocational 
rehabilitation program in the 1980's.  He ultimately received 
a Bachelor of Arts degree, with a management major, in 1984.  
He found employment at that time and was determined by VA to 
be rehabilitated in October 1984.  The basis for the 
determination was that the veteran had been employed full-
time as a salesman for at least six months, was doing well, 
and expected to be promoted.  The veteran said that he still 
had problems with his right knee but that it did not 
interfere with his employment.

As of October 1984, the veteran's service-connected right 
knee disability, characterized as postoperative internal 
derangement with chondromalacia, was rated as 20 percent 
disabling.  His total combined disability rating was 30 
percent.  

In April 2000, the veteran's disability rating for his 
service-connected right knee disability was increased to 30 
percent.  Symptoms at that time included a limitation of 
motion, instability and evidence of atrophy of the right 
anterior thigh muscle.  The right knee disability was re-
characterized as degenerative joint disease (DJD) of the 
right knee, status-post arthroplasty and debridement.  His 
total combined disability was increased to 40 percent as of 
August 1998.  

The veteran was notified of a scheduled appointment with a VA 
vocational rehabilitation counselor (VRC) in July 2000.  He 
met with a counseling psychologist in August 2000.  The 
psychologist's report noted the veteran's prior participation 
in a vocational rehabilitation program.  His service-
connected and non-service-connected disabilities were 
enumerated.  The veteran's past educational and employment 
history were documented as well.  In particular it was noted 
that the veteran had worked for one company since his 
graduation from college in 1984 until 1999.  He then had 
employment with a software company from December 1999 to 
February 2000.  The veteran expressed an interest in 
continuing his education in the information technology area.  
The psychologist noted that the veteran was informed that he 
was considered to have overcome the functional limitations 
imposed by his service-connected disabilities by his having 
worked in sales since 1984 and by virtue of his having a 
degree.  The psychologist further noted that the veteran 
could be offered employment assistance.  

In the final section of the report, the psychologist stated 
that the veteran had an impairment of employability secondary 
to DJD of the right knee and duodenal ulcer.  The 
disabilities were determined to materially contribute to the 
impairment.  The veteran was not then employed and was to 
participate in an employment assistance program to find a 
suitable job within his residual functional capacity.  The 
psychologist also stated that she had determined that the 
veteran had an employment handicap and a serious employment 
handicap because of his recent pattern of chronic involuntary 
unemployment.

A rehabilitation plan was developed in August 2000 that 
established a goal of obtaining and maintaining employment in 
sales/management.  Evidence of record shows that the veteran 
did work with a company to secure employment in the 
succeeding months.

Associated with the Vocational Rehabilitation folder is a 
Special Report of Training completed by the VRC and dated 
September 26, 2000.  The report noted that the veteran had 
obtained employment with a company located in Virginia but he 
was to work in the St. Louis, Missouri, area.  He was to 
start in October 2000.  The company located the veteran 
through his posting of his resume on an Internet site.

The veteran's right knee disability rating was increased to 
40 percent way of an October 2000 rating decision.  The 
increased rating, and increase of the veteran's total 
combined rating of 50 percent, was effective from August 
1998.

The VRC completed a second report on December 5, 2000.  She 
noted that the veteran was employed as of October 2000 as a 
customer service executive with a business corporation.  She 
said the job was commensurate with his rehabilitation plan 
and was compatible with his skills, interests, and abilities 
and was considered to be permanent and stable.  The veteran's 
case was to be closed as rehabilitated.

The veteran wrote to the VRC in late December 2000 and 
informed her that he had completed two computer courses.  He 
was also requesting reimbursement for the cost of the 
courses.  The veteran indicated that he had discussed the 
possibility of reimbursement with the VRC in October 2000.  
The veteran further indicated that the courses were essential 
to procuring gainful employment with his current employer.  

The veteran then wrote to the RO in January 2001.  He 
reported that his right knee disability rating had been 
increased to 40 percent and his total combined percentage 
increased to 50 percent.  He also submitted a formal claim 
for vocational rehabilitation services.  While it was not 
stated in the veteran's submission, subsequent evidence 
revealed that the veteran had lost his job due to a reduction 
in force.

The veteran's claim was denied in February 2001.  The 
decision stated that the veteran's employability was not 
impaired because he had overcome the effects by qualification 
for suitable employment.  The decision cited to the veteran's 
college degree and long history of employment.  The decision 
further stated that employment services could not be provided 
to the veteran because he left his last employment due to a 
reduction in force and not because of his service-connected 
disabilities.  It was also determined that the veteran did 
not have an employment handicap and was not entitled to a 
program of services.  The veteran's request for reimbursement 
for his two courses was returned as he was not authorized by 
VA to attend the courses or purchase associated books.  

The veteran submitted his notice of disagreement (NOD) in 
March 2001.  The veteran noted a history of treatment for his 
right knee disability since 1998.  This included surgery and 
several injections.  He related that his right knee 
disability was limiting his physical ability to perform like 
he previously could.  He said that his disability had had a 
negative impact on his ability to obtain appropriate 
employment.  The veteran also said that past employment 
experience and expertise had become obsolete, further 
limiting his ability to obtain employment.  He said that he 
lost a job in February 2000 for the same reasons that he lost 
his last job, yet he was determined to be eligible for 
employment assistance prior to securing his last job in 
October 2000.  In regard to reimbursement, the veteran said 
he told his VRC that he needed to enroll in the courses to 
secure employment with his employer.  He said he was told 
that VA would reimburse him for his education expenses.  

The veteran repeated his several arguments for benefits and 
reimbursement when he submitted his substantive appeal in 
July 2001.  He also contended that his loss of employment was 
due, in part, to a fall he suffered while on the job.  The 
veteran said that his right knee caused him to fall when he 
was with a client.  He felt that this was also a factor in 
his being released from his employment in January 2001.

The veteran testified at a hearing at the Vocational 
Rehabilitation office in August 2001.  The veteran said that 
he had last worked in December 2000.  The veteran said he was 
terminated due to cost cutting at the company.  He felt that 
his fall on the job in October 2000 was a factor in his 
release.  The veteran testified that he had been trying to 
find employment but was unsuccessful.  He felt that his 
service-connected disability was a limiting factor.  He said 
that he had been asked by one employer if he was physically 
up to the job.  The veteran also said that several employers 
had told him that he did not have the knowledge and skills 
that they were looking for.  Finally, the veteran said that 
his physical limitations kept him from making as many sales 
appointments as he would have liked.  

The veteran wrote to the Board to inquire about the status of 
his appeal in April 2002.  He noted that he had been unable 
to obtain suitable employment since December 2000.  He also 
said that he could no longer perform in his field of 
expertise and training.  

The veteran testified at a Board hearing in July 2002.  The 
veteran's representative noted that the veteran's right knee 
disability had been increased to 40 percent, and total 
combined disability rating increased to 50 percent, during 
the pendency of the appeal.  The representative also noted 
that the veteran felt that several currently nonservice-
connected conditions were either caused, or aggravated by, 
the veteran's service-connected right knee disability.  The 
representative made reference to an August 2000 statement 
from a VA physician, a Dr. B., who said that the veteran was 
limited in jobs involving prolonged standing, walking and 
stair climbing.  It was also recommended that the veteran not 
carry anything over 10 pounds.  The veteran said that his VRC 
told him it would be in his best interests to be retrained 
for employment more sedentary in nature.  The veteran 
acknowledged that he had a B.A. degree in management.  He 
said that he had worked in sales for most of his life and not 
in management.  He said that the degree was something he had 
to have in order to get a position.  The veteran testified 
further about the medications he took to deal with the pain 
from his right knee disability.  The veteran said that his 
right knee disability made him less mobile than someone 
without disability.  It limited him and put him at a 
disadvantage when competing with others for employment.  The 
veteran said he was currently employed on a temporary basis.  
The veteran worked in a veterans' outreach program.  

The veteran submitted copies of VA treatment records for the 
period from November 2001 to May 2002.  The records reflect 
ongoing treatment for the veteran's right knee disability as 
well as several other medical conditions.  He also submitted 
a copy of the statement from Dr. B.  The statement reflected 
what the representative noted during the hearing regarding 
the veteran's limitations.

The case was remanded in October 2002 for additional 
development.  The remand noted that the veteran had not 
presented any corroborating evidence of the fall having a 
part in the termination of his employment.  Also the veteran 
had not provided any corroboration of the agreement to 
reimburse him for the two courses.  In addition, the Board 
noted that the veteran had not been provided with the 
required notice and assistance as required under the Veterans 
Claims Assistance Act of 2000 (VCAA).  Finally, the Board 
directed that a determination be made as to whether the 
veteran had an employment/serious employment handicap and 
whether he was entitled to additional vocational 
rehabilitation service.

The RO wrote to the veteran in November 2002 and asked that 
he provide any evidence he had to corroborate his fall was 
related to his termination of employment.  The veteran was 
further requested to provide corroborating evidence that VA 
agreed to reimburse him for the costs of the two courses.

The veteran responded to the November 2002 letter in December 
2002.  He did not provide any of the requested evidence.  The 
veteran said that his case would be better served if the VRC 
handling his case was replaced.

The veteran requested a copy of his vocation rehabilitation 
file in December 2002.  A copy was provided in February 2003.

The RO received a copy of a complaint to the VA Inspector 
General submitted by the veteran in February 2002.  The 
complaint detailed the veteran's interactions with a VA VRC 
that he had requested be removed from his case.  The veteran 
said that his complaint was not a request for benefits.  He 
wanted to bring the actions of the VRC to the attention of 
the Inspector General.  The veteran did provide information 
regarding a telephone conversation during which the VRC said 
VA would reimburse the veteran for his two courses.

The RO's response to the complaint is associated with the 
vocational rehabilitation file.  The RO noted that the 
veteran was advised that, if he required equipment as a 
condition of employment, they would consider his request [for 
reimbursement].  The response noted that the veteran 
registered for the classes at a community college and 
purchased his textbooks without approval.  The response 
stated that the veteran registered for the courses before he 
got the job offer from his last employer and that the classes 
were not a condition of employment.  Finally, the response 
noted that the veteran had completed a prior program of 
vocational rehabilitation and worked with one company from 
1984 to 1999.  The veteran was said to be released from his 
last employment due to a reduction in force and not due to 
his service-connected disabilities.  The response noted that 
the veteran had proven that he was capable of preparing for, 
obtaining, and retaining employment consistent with his 
aptitudes, interests, and abilities.

The RO wrote to the veteran in December 2002.  The letter 
noted that the veteran had not responded to the prior request 
for corroborating evidence.  The veteran was advised that if 
the evidence was not received, the veteran would be issued a 
supplemental statement of the case (SSOC) and his claim 
forwarded to the Board.

The veteran was issued a SSOC in January 2003.  The SSOC 
noted the continual denial of the veteran's claim.  The SSOC 
also noted that the veteran had not provided any of the 
evidence requested by the Board and the RO.

The veteran submitted a letter in February 2003 that 
transmitted a copy of a letter from him that was dated in 
December 2002.  The December 2002 letter provided further 
details on the veteran's October 2000 fall and his attendance 
at the two college courses.  In regard to the fall, the 
veteran provided details of how he suffered a fall and that 
his manager and area sales manager were informed of the 
incident.  The veteran said that the area sales manager made 
several comments regarding the veteran's physical 
capabilities.  The veteran felt that the area sales manager 
viewed him as a company liability and was overly concerned 
with the veteran's physical deficiencies.  He said that, when 
the area sales manager did not assign him any more fieldwork 
and curtailed his presentations and event planning, this was 
evidence of the concern.  In regard to the two courses, the 
veteran related his prior assertions that the courses were 
necessary to obtain his employment in October 2000 and that 
he willingly enrolled in them on his own.  However, in a 
conversation with the VA VRC he was told he would be 
reimbursed if the courses were a condition of employment.  
The veteran did not submit any other evidence other than his 
own statement to show his employment was terminated as a 
result of his disabilities or that the VA VRC committed to 
reimbursing him for the courses.

The veteran submitted an additional statement in March 2003.  
As part of his statement the veteran asserted that his 
employment was terminated in December 2000 because of his 
service-connected disability.  The veteran also acknowledged 
that he had been employed for ten months by the state of 
Missouri.  He said that he was underemployed in the position.  
He did not indicate why he was underemployed.

The veteran's case was again remanded by the Board in June 
2003.  The Board noted that the RO had not provided the 
notice required by the VCAA and as directed by the October 
2002 remand.  The Board also noted that the veteran had not 
provided the requested corroborating evidence.  Finally, the 
Board noted that the RO had not made the requested 
determination of whether the veteran still had an employment 
handicap/serious handicap.  The case was remanded for the RO 
to comply with the requested development and to provide the 
veteran another opportunity to submit the requested evidence.

The veteran's claim for an increased rating for his service-
connected right knee, and claims for service connection for 
additional conditions, was developed by the RO concurrent 
with the June 2003 Board remand.  The veteran was afforded a 
VA examination in June 2003.  The examiner noted that the 
veteran said that he missed 12 days of work over the last 
year because of his right knee disability as well as right 
hip and left knee conditions.  The veteran also said that he 
missed three other days because of his varicose veins and 
swelling in his left leg.  The examiner further noted that 
the veteran said that his disabilities affected him in that 
he was not able to travel like he wanted.  The veteran said 
that this was why he had to quit his sales job because if he 
sat in his car for more than an hour, he would experience 
swelling and aching in his feet.  He said that he could not 
lift anything because of his knee pain.  

The RO issued a rating decision that granted service 
connection for left knee and right hip disabilities as 
secondary to the veteran's service-connected right knee 
disability in July 2003.  The veteran was assigned a 10 
percent disability rating for the left knee and right hip, 
respectively.  The veteran's disability ratings for his 
varicose veins was increased to 10 percent for each leg.  The 
veteran's total combined disability rating was increased to 
70 percent, effective from January 9, 2003.

As of July 2003 the veteran's service-connected disabilities 
were DJD of the right knee, status post arthroplasty and 
debridement, evaluated as 40 percent disabling, duodenal 
ulcer, evaluated as 10 percent disabling, osteoarthritis of 
the left knee with limitation of motion associated with DJD 
of the right knee, evaluated as 10 percent disabling, 
bursitis of the right hip with limitation of motion 
associated with DJD of the right knee, evaluated as 10 
percent disabling, varicose veins of the left leg, evaluated 
as 10 percent disabling, varicose veins of the right leg, 
evaluated as 10 percent disabling, nonspecific urethritis, 
evaluated as noncompensably disabling, warts of the right 
knee, evaluated as noncompensably disabling, and varicose 
veins, bilateral, status-post left vein stripping, evaluated 
as noncompensably disabling.  

The RO wrote to the veteran in July 2003 and provided him 
with notice of VA's duty to assist under the VCAA.  The 
veteran was asked to provide evidence that his service-
connected disabilities resulted in his termination in 
December 2000.  He was also asked to provide evidence to 
corroborate the agreement to reimburse him for the two 
courses.  

The veteran did not respond to the letter.  The RO issued a 
SSOC and certified the case on appeal to the Board in July 
2004.

II.  Analysis

A person is entitled to vocational rehabilitation under 
Chapter 31 if that person is a veteran with a service-
connected disability compensable at a rate of 20 percent or 
more and that person is determined by the Secretary to be in 
need of rehabilitation because of an employment handicap.  38 
U.S.C.A. § 3102 (West 2002); 38 C.F.R. § 21.40 (2004).  An 
employment handicap is defined as an impairment of the 
veteran's ability to prepare for, obtain, or retain 
employment consistent with her/his abilities, aptitudes, and 
interests.  38 U.S.C.A. § 3101 (West 2002); 38 C.F.R. 
§ 21.51(b) (2004).  The term "impairment" is defined as a 
restriction on employability caused by disabilities, negative 
attitude towards the disabled, deficiencies in education and 
training, and other pertinent factors.  38 C.F.R. § 21.51(c) 
(2004).

The law provides that an "employment handicap" does not exist 
when either the veteran's employability is not impaired, that 
is, when a veteran who is qualified for suitable employment 
does not obtain or maintain such employment for reasons 
within his/her control, or when the veteran has overcome the 
effects of impairment of unemployability through employment 
in an occupation consistent with his/her pattern of 
abilities, aptitudes, and interests, and is successfully 
maintaining such employment.  38 C.F.R. § 21.51(f)(2)(i) & 
(iii) (2004).

In this case, the veteran originally completed a program of 
vocational rehabilitation in 1984.  He obtained a Bachelor's 
Degree in Management.  He was then employed with the same 
company, in sales, from 1984 until 1999 when his job was 
eliminated.  The veteran briefly worked for another company 
from December 1999 until February 2000 when the office 
closed.  

A VA VRC determined that the veteran was eligible for 
employment services in August 2000.  The determination was 
based on the veteran having a serious employment handicap and 
because of a then-recent pattern of chronic involuntary 
unemployability.  The veteran was afforded job placement 
services with a VA contract firm.  He eventually secured 
employment on his own by posting his resume on the Internet.  
The veteran began work in October 2000.  The VA VRC reviewed 
the veteran's situation, job title and salary, and made a 
determination that he had been rehabilitated in December 
2000.  Thereby, overcoming the effects of any handicap.  

The veteran's employment was terminated in January 2001 due 
to a reduction in force.  Although he has maintained that his 
service-connected right knee disability was a factor in his 
being terminated, he has not provided any evidence other than 
his own statements.  His case was remanded on two occasions 
for the opportunity to provide corroborating evidence but the 
veteran did not provide any additional evidence other than 
his own statements that were cumulative of those already of 
record.  

The veteran argued that his prior education and training were 
inadequate for him to obtain suitable employment in the 
current job market.  However, he testified at his hearing in 
July 2002 that he was employed on a temporary basis.  The 
veteran was noted to still be employed at the time of his 
June 2003 VA compensation and pension (C&P) examination.  He 
was working as a veterans' employment representative for the 
State of Missouri and had been so employed for over a year.  
There is no evidence to show that the veteran is no longer 
employed in this capacity.  Further, there is no objective 
evidence to show that this employment is not suitable given 
the veteran's abilities, aptitudes, and interests.

The Board notes that the veteran wanted to pursue a different 
line of education at the time of his vocational 
rehabilitation counseling in August 2000, specifically 
information technology.  However, the VRC informed the 
veteran that he had overcome his functional impairment by 
working in sales for over 15 years and obtaining his degree.  
He has expressed similar desires in other statements wherein 
he felt that if he had more computer/information technology 
skills he would be a more attractive candidate for 
employment.

It was in this vein that the veteran pursued two computer-
related courses.  In his statement of December 30, 2000, the 
veteran noted that he felt he needed to be computer literate 
in order to be employable in the majority of professional 
fields.  He felt it was necessary to enroll in the two 
courses in order to develop his skills.  He also noted that 
the VRC had offered to reimburse the veteran for the two 
courses during their last conversation in October 2000.  The 
veteran later asserted that the courses were a condition of 
employment with his employer when he started the job in 
October 2000.

The veteran has not provided any corroborating evidence that 
the courses were a condition of employment.  Further, he has 
not provided any supporting evidence to show that the VRC 
agreed to reimburse the veteran for the costs of the courses 
as part of any VA vocational rehabilitation benefits.  

The Board is aware of the extent of the veteran's service-
connected and nonservice-connected disabilities, to include 
the increased rating for his right knee and the addition of 
other service-connected disabilities during the pendency of 
his claim.  The veteran's combined service-connected 
disability rating is now 70 percent.  There is no disputing 
that the veteran's disabilities are an impairment to 
employment.  However, pursuant to VA regulation, when the 
veteran has overcome the effects of impairment of 
unemployability through employment in an occupation 
consistent with his pattern of abilities, aptitudes, and 
interests, and is successfully maintaining such employment, 
then a veteran does not have an "employment handicap" under 
VA regulations.  38 C.F.R. § 21.51(f)(2)(iii).

The Board notes that 38 C.F.R. § 21.51(g) (2004) states that 
if a veteran is found to not have an employment handicap, a 
separate determination of his eligibility for employment 
assistance will be made under 38 C.F.R. § 21.47 (2004).  
Further, 38 C.F.R. § 21.51(h) requires that the determination 
may only be made by a counseling psychologist in the 
Vocational and Rehabilitation and Employment Division.  In 
its prior remands, the Board found that a counseling 
psychologist had not made the required determination as it 
pertains to eligibility for employment assistance.  The 
determination was not made after the June 2003 remand.  

The Board also cited to Stegall v. West, 11 Vet. App. 268 
(1998) as authority for the RO to conduct the required 
determination as a matter of law.  However, given the 
veteran's employment of several years duration, the issue is 
now moot and such a determination is no longer required.  

Accordingly, the Board finds that the evidence does not show 
that the veteran's disabilities are productive of an 
employment handicap, and therefore the criteria for 
entitlement to a program of vocational rehabilitation 
services are not met.  Further, there is no basis to 
establish entitlement to reimbursement for the two computer 
courses.  The veteran's claim is denied.

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The Board has also considered the 
implementing regulations.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2004).

Under the Act, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2004).  There is no 
outstanding information or evidence needed to substantiate a 
claim in this case.  He has provided the necessary 
information to complete his application for benefits.

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In those cases where notice is provided 
to the claimant, a second notice is to be provided to advise 
that, if such information or evidence is not received within 
one year from the date of such notification, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002).  In addition, 38 C.F.R. § 
3.159(b), details the procedures by which VA will carry out 
its duty to assist by way of providing notice.

The Board remanded the veteran's case in October 2002 and 
June 2003 to specifically provide for the RO to furnish the 
required notice.  The RO wrote to the veteran in July 2003 
and informed him of the information/evidence required to 
substantiate his claim for vocational rehabilitation 
benefits, to include entitlement to reimbursement for the two 
computer courses.  He was informed of what the RO would do in 
the development of the claim, what he was required to do and 
that he should submit evidence in support of his claim.  

The veteran did not respond to the RO's letter and the case 
was returned to the Board in July 2004.

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim.  He did not 
identify or provide any additional information or evidence to 
support his claim.  He was notified of the continued denial 
of his claim and the basis for the denial.  In summary, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West 2002) and established by regulation 
at 38 C.F.R. § 3.159 (c)-(e) (2004).  This section of the 
VCAA and the regulation set forth several duties for the 
Secretary in those cases where there is outstanding evidence 
to be obtained and reviewed in association with a claim for 
benefits.

In this case, the RO has requested that the veteran provide 
the information/evidence required to show that he was unable 
to obtain employment as a result of his disabilities.  He was 
also requested to provide information/evidence regarding the 
agreement to reimburse him for the two computer courses.  The 
veteran submitted additional statements, without any 
corroborating evidence, repeating his assertions.  

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  The Board is not aware of 
any outstanding evidence and the veteran has not alleged that 
there is outstanding evidence.  Therefore, the Board finds 
that VA has complied with the duty-to-assist requirements 
found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).


ORDER

Entitlement to vocational rehabilitation training under the 
provisions of Chapter 31, Title 38, United States Code, is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


